Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 1 of 10 Page ID
                                 #:14970



   1    Amanda R. Washton (Bar No. 227541)
        a.washton@conklelaw.com
   2    Sherron Wiggins (Bar No. 321819)
        s.wiggins@conklelaw.com
   3    CONKLE, KREMER & ENGEL
        Professional Law Corporation
   4    3130 Wilshire Boulevard, Suite 500
        Santa Monica, California 90403-2351
   5    Phone: (310) 998-9100
        Facsimile: (310) 998-9109
   6
        Peter A. Gergely (Pro Hac Vice)
   7    PGergely@merchantgould.com
        Ryan J. Fletcher, (Pro Hac Vice)
   8    RFletcher@merchantgould.com
        Zachary D. Kachmer (Pro Hac Vice)
   9    ZKachmer@merchantgould.com
        Paige S. Stradley, (Pro Hac Vice)
  10    PStradley@merchantgould.com
        MERCHANT & GOULD, P.C.
  11    1801 California St., Suite 3300
        Denver, CO 80202
  12    Telephone: (303) 357-1651
        Facsimile: (612) 332-9081
  13
        Attorneys for Defendants,
  14    True Wearables, Inc. and
        Marcelo Lamego
  15
                       IN THE UNITED STATES DISTRICT COURT
  16
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  17
                                    SOUTHERN DIVISION
  18
                                              )   Case No. 8:18-CV-02001-JVS-JDE
  19   MASIMO CORPORATION, a                  )
       Delaware corporation; and              )   DEFENDANTS TRUE
  20   CERCACOR LABORATORIES, INC.,           )   WEARABLES, INC.’S AND
       a Delaware corporation,                )   MARCELO LAMEGO’S RULE
  21               Plaintiffs,                )   60 MOTION FOR RELIEF
                                              )   FROM THE COURT’S ORDER
  22        v.                                )   GRANTING PLAINTIFFS’
                                              )   MOTION FOR PRELIMINARY
  23   TRUE WEARABLES, INC., a                )   INJUNCTION
       Delaware corporation; and              )
  24   MARCELO LAMEGO, an individual,         )   Hon. James V. Selna
                                              )   Hon. Magistrate John D. Early
  25              Defendants.                 )
                                              )   Hearing: June 28, 2021
  26                                          )   Time: 1:30 pm
                                              )   Crt Room: 10C
  27                                          )
                                              )      REDACTED
  28                                          )


            DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 2 of 10 Page ID
                                 #:14971



   1          Pursuant to Federal Rule of Civil Procedure 60(b), and Local Rule 7-18,
   2   Defendants True Wearables, Inc. and Marcelo Lamego (collectively, “True
   3   Wearables” or “Defendants”), hereby move for relief from the Court’s April 28,
   4   2021 Order granting Plaintiffs’ Motion for Preliminary Injunction. (Dkt. 257)
   5   Counsel for the parties met and conferred on May 26, 2021. (See Declaration of
   6   Paige Stradley in support of Rule 60 Motion (“Stradley Decl. ISO Rule 60
   7   Motion”) at ¶ 2.)
   8                                 I. INTRODUCTION
   9          Defendants request that the Court reconsider its April 28, 2021 Order and
  10   deny Plaintiffs’ Motion for a Preliminary Injunction in view of new evidence that
  11   has been discovered. The new evidence, which was discovered during depositions
  12   that took place in May 2021, after the Court’s Order was issued, further confirms
  13   that                   are often referenced and read by electrical engineers in the
  14   field of noninvasive blood measurement. By the very nature of their work in the
  15   field of noninvasive blood measurement, such engineers can obtain economic
  16   value from the disclosure or use of information contained in such
  17                 That two
  18

  19

  20                                             which disclose the
  21   (TSS), are generally known to those who can obtain economic value from its use
  22   or disclosure directly conflicts with the Court’s conclusion “that the TSS can be a
  23   trade secret under CUTSA because it was not publicly known.” (Dkt. 257 at 13.)
  24   Thus, the Court’s conclusion is wrong in view of this newly discovered evidence.
  25          On February 18, 2021, Plaintiffs submitted a Motion for Preliminary
  26   Injunction. (Dkt. 153-1.) Plaintiffs have the burden of proving that the TSS is a
  27   trade secret, which they have failed to do. In response, Defendants presented
  28   undisputed and unrebutted evidence showing that the TSS was known to persons
                                               -1-
       DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 3 of 10 Page ID
                                 #:14972




          DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 4 of 10 Page ID
                                 #:14973




        DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 5 of 10 Page ID
                                 #:14974




         DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 6 of 10 Page ID
                                 #:14975




            DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 7 of 10 Page ID
                                 #:14976



   1

   2

   3

   4         Defendants deposed                      on May 13, 2021.
   5

   6

   7

   8

   9
  10

  11

  12                                        During his deposition,
  13

  14

  15

  16

  17

  18

  19

  20         In all of their depositions,
  21

  22

  23            In addition to Dr. Goldstein, this further supports that the TSS
  24           , disclosed in certain                    , is generally known to persons
  25   that could obtain economic value from its use/disclosure. Therefore, Plaintiffs
  26   cannot meet their burden to show the TSS is a trade secret. Accordingly, this
  27   deposition testimony constitutes new evidence which should lead the Court to
  28   revisit and reassess its prior decision. McVicar v. Goodman Glob. Inc., No. SA
                                               -6-
          DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 8 of 10 Page ID
                                 #:14977



   1   CV 13-1223-DOC (RNBx), 2015 U.S. Dist. LEXIS 186826 (C.D. Cal. May 20,
   2   2015) (granting motion for reconsideration based on testimony from a deposition
   3   occurring after the court’s prior resolution); Bd. of Trs. of the Leland Stanford
   4   Junior Univ. v. Roche Molecular Sys., No. C 05-04158 MHP, 2008 U.S. Dist.
   5   LEXIS 17114 (N.D. Cal. Mar. 4, 2008) (same).
   6         2.     Plaintiffs have failed to meet their burden of proving that they
   7                are likely to succeed on the merits because the TSS is not a trade
   8                secret.
   9         To succeed on its Motion for Preliminary Injunction, Plaintiffs have to
  10   make a clear showing of likelihood of success on the merits, a higher standard
  11   than merely proving that the TSS is a trade secret. Moreover, it is undisputed that
  12   Plaintiffs have the burden of proving that the TSS “derives independent economic
  13   value from not being generally known to the public or to other persons who can
  14   obtain economic value from its disclosure or use.” West’s Ann. Cal. Civ. Code §
  15   3426.1(d)(1). Here, the Court’s Order has improperly shifted this burden of proof
  16   to Defendants. See Amgen Inc. v. Cal. Corr. Health Care Servs., 47 Cal. App. 5th
  17   716, 736, 260 Cal. Rptr. 3d 873 (2020) (reversing trial court’s order granting
  18   preliminary injunction and finding that the trial court had “improperly shift[ed] the
  19   burden of proof” where, after defendant had established disclosure of the alleged
  20   trade secret information to certain individuals, plaintiff failed to explain why those
  21   individuals were not persons who could obtain economic value from that
  22   information). As Plaintiffs have still not met this burden, they have therefore not
  23   carried their burden of proof of establishing a trade secret under the CUTSA.
  24         Although Defendants do not bear the burden of proving that the TSS is not
  25   a trade secret, the newly discovered evidence from the recent depositions further
  26   proves TSS is generally known to those who can obtain economic value from its
  27   use and disclosure and is therefore not a trade secret. Plaintiffs do not dispute that
  28   the                      to                                  publicly disclosed the
                                                -7-
         DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 9 of 10 Page ID
                                 #:14978



   1                        the TSS.
   2                                                        And as the new evidence from
   3   deposition testimony from three separate witnesses
   4                     confirms,                      are well known and typically read
   5   by electrical engineers, including those that have worked or currently work in the
   6   field of noninvasive blood detection. The contents of these                 describing
   7   the TSS are therefore generally known to persons who could obtain economic
   8   value from its disclosure or use.
   9         Since Plaintiffs have still failed to prove the TSS is a trade secret, Plaintiffs
  10   will suffer no irreparable harm without a preliminary injunction. Moreover, that
  11   the TSS has already been publicly disclosed in                         well known to
  12   electrical engineers undermines any risk of irreparable harm. In light of new
  13   deposition testimony, which further proves the TSS is not a trade secret, the Court
  14   should provide relief from its Order and deny Plaintiffs’ Motion for Preliminary
  15   Injunction.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                -8-
          DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
Case 8:18-cv-02001-JVS-JDE Document 274-1 Filed 05/26/21 Page 10 of 10 Page ID
                                  #:14979



   1

   2

   3

   4

   5   Dated May 26, 2021            By:/s/ Amanda R. Washton
   6

   7                                           Amanda R. Washton (Bar No. 227541)
                                               a.washton@conklelaw.com
   8                                           CONKLE, KREMER & ENGEL
                                               Professional Law Corporation
   9                                           3130 Wilshire Boulevard, Suite 500
                                               Santa Monica, California 90403-2351
  10                                           Phone: (310) 998-9100
                                               Facsimile: (310) 998-9109
  11
                                               Attorneys for Defendants, True
  12                                           Wearables, Inc. and Marcelo Lamego
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             -9-
              DEFENDANTS TRUE WEARABLES, INC.'S AND MARCELLO LAMEGO'S RULE 60 MOTION
